Filed 4/19/22 In re G.J. CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 In re G.J., a Person Coming Under
 the Juvenile Court Law.

 THE PEOPLE,                                                            A162297

             Plaintiff and Respondent,                                  (Solano County
 v.                                                                     Super. Ct. No. J044297)
 G.J.,
             Defendant and Appellant.


         Appellant was declared a ward of the court under Welfare and
Institutions Code1 section 602. He contends the juvenile court abused its
discretion by ordering his placement in a locked juvenile facility, Challenge
Academy, rather than a less restrictive placement. We conclude the juvenile
court acted within its discretion and affirm the placement order.
                                                               I.
                                                  BACKGROUND
         In 2018, appellant was declared a ward of the court following his
admission to an assault. Between 2018 and 2019, appellant faced various
charges for battery, assault, vandalism, and felony residential burglary. As a


         1   All statutory references are to the Welfare and Institutions Code.
result of an admission to a battery charge, the juvenile court placed appellant
on probation in his mother’s home.
      Shortly thereafter, another juvenile wardship petition was filed by the
Solano County District Attorney, charging appellant with felony assault by
means likely to produce great bodily injury. That count was subsequently
dismissed, and appellant admitted a newly added count of violation of a court
order of probation. The court found appellant had failed to reform while on
probation in the custody of his mother and ordered placement in a foster
home or institution.
      The probation department noted it was looking for appropriate
treatment programs with suitable therapeutic curriculums. In mid-April
2020, it placed appellant at the Children’s Home of Stockton, a short-term
residential therapeutic program (STRTP). Approximately two weeks later,
appellant failed his placement due to “a pattern of AWOLing[2] in and out of
the facility, use of substances, bringing contraband on campus and overall
non-compliance with program rules.” Appellant was detained at the Solano
County Juvenile Detention Facility (JDF) while awaiting another placement.
During that time, appellant was provided with extra mental health supports,
including individual counseling.
      In June 2020, the probation department was able to secure a placement
for appellant at Creative Alternatives. Two days after his placement,
appellant absconded from Creative Alternatives with another youth, and staff
was unable to locate appellant. A bench warrant was issued for appellant’s
arrest. He was subsequently arrested and blamed his conduct on the
program’s lack of structure and the staff. He stated he did not want to be



      2   Absent without leave (AWOL).

                                         2
placed in a group home because “ ‘[i]t’s not good energy,’ ” “ ‘[i]t’s making it
worse,’ ” and he would “ ‘rather be in jail.’ ”
      Despite appellant’s opposition, the probation department recommended
appellant be placed at another STRTP. The probation department
recommended that “another attempt at STRTP level placement is warranted
prior to graduating to” the Challenge Academy, and noted “the knowledge of
a possible looming future Challenge Academy commitment may also lend
itself as a deterrent [to AWOL behavior].” Appellant was placed at Courage
to Change, and the court authorized use of an electronic monitoring device to
discourage AWOL behavior.
      Less than a month later, appellant again absconded from his
placement. He also disabled the electronic monitoring device. A bench
warrant was again issued for appellant’s arrest. Appellant was taken into
custody approximately two months later and detained at the JDF.
      The subsequent probation report noted appellant had been
participating in individual counseling and substance abuse counseling at
Courage to Change, but he currently “is not availing himself for [sic]
counseling and therapy.” The report further noted appellant “has developed
a significant pattern of leaving his placement programs without permission.”
      A joint assessment report also was submitted to the court by the Solano
County Department of Health and Social Services, Child Welfare Services
Division, and the Solano County Probation Department, Juvenile Services
Division. The report recounted appellant’s history of violence, his failure to
avail himself of services, and his “not yet resolved” delinquency issues. Apart
from Courage to Change and Creative Alternatives, the report noted
appellant had failed two group homes and two STRTPs. The report also
explained, “In order to achieve the ultimate goal of reunification, it is


                                          3
believed that an escalation in probation services is warranted at this time in
order to provide [appellant] the opportunity to stabilize and address his
treatment need areas in a more secure treatment setting.” The report
recommended a commitment to Challenge Academy, as “the best opportunity
[for appellant] to stabilize, make a positive behavioral adjustment, address
his treatment need areas and work towards reunification with the mother.”
      Following a contested hearing, the court ordered appellant placed at
Challenge Academy. Appellant timely appealed.
                                        II.
                                 DISCUSSION
      “We review the [juvenile] court’s placement decision for an abuse of
discretion. [Citation.] We review the court’s findings for substantial
evidence, and ‘ “[a] trial court abuses its discretion when the factual findings
critical to its decision find no support in the evidence.” ’ ” (In re Nicole H.
(2016) 244 Cal.App.4th 1150, 1154.) In reviewing the court’s decision, we are
mindful of the twofold purposes of the juvenile delinquency laws: “(1) to serve
the ‘best interests’ of the delinquent ward by providing care, treatment, and
guidance to rehabilitate the ward and ‘enable him or her to be a law-abiding
and productive member of his or her family and the community,’ and (2) to
‘provide for the protection and safety of the public.’ ” (In re Charles G. (2004)
115 Cal.App.4th 608, 614–615.)
      Appellant argues the juvenile court erred in placing him at Challenge
Academy because the record does not demonstrate less restrictive
alternatives are ineffective or inappropriate or that Challenge Academy
would benefit him.




                                         4
A. Less Restrictive Alternative
      Appellant argues the evidence does not demonstrate returning him to
an STRTP with electronic monitoring and extensive services “ ‘would be
ineffective or inappropriate.’ ” We disagree.
      Appellant has been placed in numerous group homes and STRTPs
during his time in both the dependency and delinquency systems. However,
the longest time he has stayed in any one place was while at the JDF. Most
recently, appellant was placed in three different STRTPs. He remained at
Children’s Home of Stockton for approximately two weeks before failing the
placement due to a range of negative behavior including “a pattern of
AWOLing in and out of the facility.” He remained at Creative Alternatives
for two days before absconding from the placement, and a bench warrant was
issued for his arrest. Appellant was then placed at Courage to Change with
an electronic monitoring device. The probation department hoped the
electronic monitoring along with the more remote location of the program
would deter appellant’s AWOL behavior. However, he remained at Courage
to Change for less than a month before absconding and disabling the
electronic monitoring device. And the court again issued a bench warrant for
his arrest.
      While appellant argues there is no evidence he would abscond from a
future placement, the probation department noted appellant “appeared to
lack insight or remorse” about his AWOL behavior, and he continued to
blame others for his conduct. Appellant’s mother also expressed doubt that
appellant would behave in a responsible or accountable manner, and was
concerned about his safety and drug use while AWOL from his placements.3

      3Appellant argues the probation department made no effort to find an
STRTP to accept him. But the probation department acknowledged it
probably could find an STRTP to accept appellant. Rather, the probation
                                       5
      Finally, appellant argues placement at Challenge Academy is
inappropriate given the nature of his probation violations. Appellant argues
the majority of minors at Challenge Academy have recently committed
serious offenses, whereas appellant has not. He contends a more restrictive
STRTP would be more appropriate. But the juvenile court previously
attempted a more restrictive STRTP—namely, Courage to Change with
electronic monitoring—without success. The mere fact that Challenge
Academy is often utilized by more serious offenders does not make the
placement inappropriate for appellant.4
B. Benefit to Appellant
      Appellant also argues the record does not support a finding that
placement at Challenge Academy was in his best interest because the
probation department failed to identify the relevant programs available at
Challenge Academy to address his emotional and educational needs. Again,
we disagree.
      Section 202, subdivision (b) requires that delinquent minors “receive
care, treatment, and guidance that is consistent with their best interest, that
holds them accountable for their behavior, and that is appropriate for their
circumstances.” Similarly, California Rules of Court, rule 5.790(h)(3)
provides: “The decision regarding choice of placement [of a minor removed
from his or her parent’s care] must take into account . . . [¶] . . . [¶] . . . [t]hat




officer testified the STRTP advocated by appellant’s expert, Summit View,
had already denied placement, it was unlikely to alter that decision, and the
probation department believed a secure and more structured facility was the
best option for appellant.
      4 Moreover, we note appellant has a history of assault, battery, and
felony burglary charges.

                                           6
the setting is the environment best suited to meet the child’s special needs
and best interest.”
      Undoubtedly, appellant has past trauma and mental health issues that
require treatment. However, efforts to provide relevant treatment have been
unsuccessful because of appellant’s AWOL behavior. The record indicates
appellant “has a history of receiving multiple opportunities for intensive
community-based treatment and specialty mental health services . . . . He has
also received multiple opportunities for in-patient therapeutic services during
episodes of out of home placement . . . .” However, those placements resulted
in appellant absconding after very short periods of time “with little to no
engagement in services.”
      Moreover, a supplemental probation department report notes
Challenge Academy “offers a level of behavioral health support services”
albeit not as intensive as those offered by STRTPs. At the disposition
hearing, the probation officer testified Challenge Academy would provide
appellant with access to mental health counseling, including the option of
supplemental mental health sessions by a community provider, and family
therapy. He also testified Challenge Academy provides a cognitive behavior
program involving reasoning and rehabilitation, aggression replacement
therapy, vocational training assistance, and educational services. He
described it as “above and beyond” the normal JDF offerings.
      Appellant relies on In re Carlos J. (2018) 22 Cal.App.5th 1 (Carlos J.)
and In re Angela M. (2003) 111 Cal.App.4th 1392 (Angela M.) to assert this
description of services is inappropriate. In Carlos J., the juvenile court
initially placed the minor with the Division of Juvenile Facilities (DJF) based
almost exclusively on the seriousness of the offense. (Id. at p. 9.) Our
colleagues in Division Five reversed the placement order. (Id. at p. 15.) They


                                       7
noted the juvenile court identified various needs of the minor, such as
treatment for posttraumatic stress disorder and minimizing his gang
affiliation. However, the record did not demonstrate that such needs could be
met via placement at the DJF. (Id. at pp. 10–11.) The court concluded,
“Considering the significance of a decision to send a minor to the DJF . . . , it
is reasonable and appropriate to expect the probation department, in its
report or testimony, to identify those programs at the DJF likely to be of
benefit to the minor under consideration.” (Id. at p. 12.)
      Here, appellant’s placement at Challenge Academy was not a
punishment for the seriousness of his crime but rather designed to address
one of his primary needs—a secure environment to counter appellant’s
ongoing AWOL behavior. Unlike the minor in Carlos J., whose initial
placement was with the DJF, the juvenile court did not place appellant
immediately at Challenge Academy. Rather, the court attempted home
placement, group homes, various STRTPs, and an STRTP with an electronic
monitoring device. Only when all of those placements were unsuccessful did
the court place appellant at Challenge Academy.5 Moreover, unlike Carlos J.,
where the record lacked any evidence of relevant programs, the probation
officer’s testimony at the disposition hearing provided an overview of
programs and therapy available at Challenge Academy, including the ability
to bring in supplemental mental health services for appellant.




      5 This series of placements follows the general statutory scheme, as
noted by the court in Carlos J., which “ ‘ “contemplates a progressively more
restrictive and punitive series of dispositions starting with home placement
under supervision, and progressing to foster home placement, placement in a
local treatment facility, and finally placement at the [DJF].” ’ ” (Carlos J.,
supra, 22 Cal.App.5th at p. 6.)

                                        8
      Angela M. also does not help appellant’s position as it affirmed the
minor’s commitment to the California Youth Authority (CYA). In that
matter, the minor was committed to the CYA after the court concluded an
alternative facility was inappropriate because the minor was “not motivated
for treatment, was too aggressive and impulse driven,” “needed a structured
behavior modification approach prior to group therapy,” and was “ ‘too
defiant, gang entrenched, and uncooperative.’ ” (Angela M., supra, 111
Cal.App.4th at p. 1396.) The appellate court explained “the court reasonably
concluded [the alternative facility] could not accommodate [the minor’s]
needs,” and the commitment to the CYA was not an abuse of discretion.6 (Id.
at p. 1397.)
      In light of appellant’s consistent pattern of absconding from his
placements, it was logical for the juvenile court to identify a secure facility as
the highest priority to meet appellant’s needs. While the forms of therapy
available at Challenge Academy may not be perfect, appellant has not
demonstrated that they would not be beneficial. The record indicates he
stabilized during his periods of confinement at the JDF, and he earned
almost all of his high school credits while in custody at the JDF. The services
available at other facilities are meaningless if appellant absconds and is not
present to engage in them. Accordingly, we cannot conclude the juvenile
court abused its discretion in placing appellant at Challenge Academy.
                                       III.
                                DISPOSITION
      The disposition order is affirmed.

      6While the juvenile court remanded for additional findings on the
minor’s educational needs, it was solely to include that information with the
commitment order to the CYA. (Angela M., supra, 111 Cal.App.4th at
p. 1399.)

                                        9
                                           MARGULIES, J.




WE CONCUR:



HUMES, P. J.



EAST, J.




A162297
In re G.J.




      
       Judge of the San Francisco Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                      10